Pee Ctteiajm,
Plaintiff’s right to recover depended on questions of fact which were clearly for the consideration of the jury, and they were accordingly submitted to them by the learned president of the court below in a clear, comprehensive and substantially accurate charge of which the defendant has no just reason to complain. Their verdict for plaintiff necessarily implies a finding of all the material facts in his favor, and unless the trial judge erred in his rulings on questions of evidence or-in his charge, the judgment entered on the verdict should not be disturbed.
Our consideration of the questions presented by the specifi*527cations of error has not satisfied us that either of them should be sustained. On the contrary we think the defendant’s objections to the offers of evidence referred to in the first three specifications were not well taken and hence they were rightly overruled. There is no error in the excerpt from the court’s charge, recited in the fourth and last specification. Considered as a whole, the charge is free from substantial error.
Judgment affirmed.